Citation Nr: 1126106	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  09-38 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUES

1.  Entitlement to specially adapted housing.

2.  Entitlement to a special housing grant. 



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel








INTRODUCTION

The Veteran had active service from March 1967 to November 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The record indicates that the Veteran previously appointed The Veterans of Foreign Wars as his representative.  This was revoked by the Veteran in December 2008, and he has not appointed another representative.  

The Veteran notified the Board in December 2009 that he no longer desired a hearing before a Veterans Law Judge.  The Board will proceed with adjudication of his claim.  

The issue of entitlement to specially adapted housing is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran is not service connected for a disability that is productive of blindness in both eyes with 5/200 visual acuity or less or includes the anatomical loss or loss of use of both hands, nor does the medical evidence show the existence of such disability. 


CONCLUSION OF LAW

The criteria for special home adaptation grant have not been met.  38 U.S.C.A. § 2101(b) (West 2002); 38 C.F.R. § 3.809a (2010). 

REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

In this case, the Veteran was provided with a letter in September 2008 that contained all of the notification required by 38 C.F.R. § 3.159.  This letter was provided to the Veteran prior to the initial adjudication of his claim.  The Board concludes that the duty to notify has been met.  

The Board further concludes that the duty to assist has also been met as to this issue.  The Veteran's service treatment records have been obtained.  All relevant VA treatment records have been obtained, and there is no indication that the Veteran has received any private treatment for his disabilities.  He has withdrawn his request for a hearing before a Veterans Law Judge.  There is no indication that there is any relevant evidence outstanding in this claim, and the Board will proceed with consideration of the Veteran's appeal.



Special Home Adaptation Grant

The Veteran states that he wishes to have his home adapted.  He argues that he needs ramps in the front and the back of the home in order to make it more accessible.  

A veteran can qualify for a grant for necessary special home adaptations if he has compensation based on permanent and total service-connected disability which is due to one of the following: (1) blindness in both eyes with 5/200 visual acuity or less; or (2) includes the anatomical loss or loss of use of both hands.  The assistance referred to in this section will not be available to any veteran more than once.  38 C.F.R. § 3.809a.  See also 38 U.S.C.A. § 2101.

The record indicates that the Veteran's service connected disabilities include post-traumatic stress disorder (PTSD) with history of chronic brain disorder due to trauma, evaluated as 70 percent disabling; right frontal cranioplasty, evaluated as 50 percent disabling; loss of use of the right foot with paralysis of the right anterior tibial nerve with right transmetatarsal amputation, evaluated as 40 percent disabling; bladder dysfunction evidenced by incontinence associated with PTSD with history of chronic brain disorder due to trauma, evaluated as 20 percent disabling; shell fragment wound to the right arm and right elbow, muscle group I, evaluated as 10 percent disabling; shell fragment wound to the right thorax with foreign bodies and damage to muscle group XXI, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; a post-traumatic seizure disorder; evaluated as 10 percent disabling; osteoarthritis of the metatarsophalangeal (MTP) joint of the left great toe, status post fusion of the MTP joint associated with loss of use of the right foot with paralysis of the right anterior tibial nerve with right transmetatarsal amputation, evaluated as 10 percent disabling; right ankle degenerative joint disease, evaluated as 10 percent disabling; right patellofemoral syndrome, evaluated as 10 percent disabling; left patellofemoral syndrome, evaluated as 10 percent disabling; chronic left ankle strain, evaluated as 10 percent disabling; right optic nerve injury, evaluated as noncompensably disabling; a shell fragment wound scar to the forehead, evaluated as noncompensably disabling; a scar from a skin graft site on the right lower leg; evaluated as noncompensably disabling; and sexual dysfunction associated with PTSD with history of chronic brain disorder due to trauma, evaluated as noncompensably disabling.  He is in receipt of special monthly compensation for loss of use of one foot and for loss of use of a creative organ.  

The record shows that entitlement to a total rating based on individual unemployability due to service connected disabilities has been in effect from June 1, 1996.  

The Board recognizes that the Veteran is service connected for many severe disabilities, and that is disabilities include damage to the optic nerve.  However, the Board must find that the Veteran is not entitled to a special home adaptation.  

The medical evidence contains several examinations of the Veteran's vision, and these show that his visual acuity does not approach 5/200 in both eyes or worse.  In fact, a December 2008 examination found that his corrected vision was 20/25 and 20/20 and other recent examinations have resulted in similar findings.  The Veteran does not contend that it is visual impairment which causes his need for special home adaptation.  

Similarly, the Veteran is not service connected for any disability of the hands.  He is service connected for a right arm injury, but this does not involve the hand.  Even if his right hand was affected, he is not service connected for any disability of the left arm or hand.  This precludes entitlement to special home adaptations.  As the Veteran is not blind in both eyes or service connected for a disability of the hands, entitlement to special home adaptations is not warranted.


ORDER

Entitlement to a special housing grant is denied.



REMAND

A certificate of eligibility for assistance in acquiring specially adapted housing may be provided if, among other things, the veteran is entitled to service-connected compensation for permanent and total disability due to: (1) the loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 3.809(b) (2010). 

In this case, the record indicates that the Veteran is in receipt of special monthly compensation for loss of use of his right foot.  He is also service connected for several disabilities that could affect the functions of balance or propulsion.  However, the medical evidence in regards as to whether or not the Veteran is precluded from locomotion without the aid of braces, crutches, canes, or a wheelchair due to service connected disorders is unclear, as some records show that he walks with a cane, uses a crutch, or appeared for examinations in a wheelchair.  November 2007 records note that the Veteran fell while on a walk.  June 2008 records refer to the use of a cane and problems with balance.  A June 2009 VA examination conducted in conjunction with other claims states that the Veteran is able to walk for short distances around the home but prefers to use a wheelchair outside of the home.  As the Veteran has not yet been afforded a VA examination in order to determine whether or not he requires the aid of braces, crutches, canes, or a wheelchair for locomotion due to service connected disorders at all times or if he uses these items intermittently or by choice, the Board finds that he should be scheduled for such an examination. 

It is noted that records on file appear to show that there has been some VA assistance provided in getting a wheelchair for the Veteran and a lift or ramp for his home.  It appears an award was made through the Home Improvement and Structural Alterations (HISA) program.

These records also show a list of disorders and problems that potentially affect balance.  The list, in records dated in April 2009 contains both service connected and non-service connected disorders.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a VA examination of his service connected disabilities in order to determine how they affect his locomotion.  All indicated tests and studies should be conducted.  The claims folder must be made available to the examiner for use in the study of this case.  After the completion of the examination and review of the record, the examiner should attempt to express the following opinion:

Is it as likely as not (50 percent probability or more) that the Veteran's service connected disabilities so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair?  Again, the determination should be made with consideration only of service connected disorders.

The reasons and bases for all opinions should be provided.  If the examiner is unable to provide the requested opinion without resort to speculation, the reasons and bases for this conclusion should be noted, and any evidence required to provide the opinion should be identified. 

2.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action until otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


